Citation Nr: 0005850	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-15 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from February 1965 until 
November 1965.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of August 1998 from the Louisville, Kentucky 
Regional Office (RO) which declined to reopen the claims for 
service connection for an acquired psychiatric disorder and a 
right knee disability.


FINDINGS OF FACT

1.  The RO denied service connection for an acquired 
psychiatric disorder and a right knee disability in rating 
decisions of November 1983 and September 1995, respectively, 
and the veteran did not timely appeal those determinations.

2.  Evidence received since the November 1983 and the 
September 1995 rating determinations by the RO is cumulative 
or redundant of evidence previously considered, and the 
additional evidence by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of those 
claims.


CONCLUSIONS OF LAW

1.  The RO's unappealed November 1983 rating decision which 
denied service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).

2.  The evidence received since the final November 1983 
rating decision is not new and material to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The RO's unappealed September 1995 rating decision which 
denied service connection for a right knee disability is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).

4.  The evidence received since the final September 1995 
rating decision is not new and material to reopen the 
veteran's claim for service connection for a right knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he was discharged from service on 
account of a nervous condition and that service connection 
for a psychiatric disorder should now be granted by the 
Board.   It is asserts that he developed strep throat in 
service which affected that joint in his right knee and 
caused continuing problems for which service connection is 
also warranted. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303(d), 3.306 (1999).

In the present case, a claim for service connection for a 
psychiatric disorder was initially denied by the RO in 
November 1983.  Notice of the determination, and the 
veteran's appellate rights, were issued to the veteran and 
his representative that same month.  As well, a claim for 
service connection for a right knee disability was initially 
denied by the RO in September 1995.  Notice of that 
determination and the appellate rights were issued to the 
veteran and his representative that same month.  
The veteran did not file a timely appeal to either of those 
determinations and these decisions are considered final, 
except that the claims may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3rd 1356 (Fed.Cir. 1998)

1.  New and material evidence to reopen the claim for a 
psychiatric disorder.

The record reflects that when the RO denied the claim of 
service connection for a psychiatric disorder in November 
1983, the veteran's service medical records showed that he 
indicated upon service entrance that he had nervous trouble.  
In August 1965 it was reported that he was seen relating a 
long history of anxiety problems, and was having further 
difficulty at present which he attributed to stress 
occasioned by cryptology school.  Medication was prescribed.  
In September 1965 it was indicated that he displayed extreme 
anxiety with severe headaches, and hyperventilating was 
noted.  A lifelong history of nervousness was recorded and a 
course of Thorazine was implemented.  The veteran was 
evaluated again in October 1965 where it was reiterated that 
he had longstanding anxiety, as well as a strong family 
history of such.  It was reported he had had marked trouble 
handling stress all of his life and had had similar anxiety 
problems in the past, but moreso in the past three months.  
He stated that the only treatment he had had prior to 
entering service was when a family physician had given him 
some medication but said that this had afforded him almost no 
relief.  It was noted, however, that he had felt better since 
being prescribed Thorazine, but that it had not completely 
relieved the anxiety.  It was recommended that he be 
separated from service because of the long history of similar 
difficulties, and because current instability was so marked.  
The veteran was subsequently discharged from service on the 
basis of an emotionally unstable personality, chronic, 
moderate, manifested by inability to handle stress and 
associated with anxiety symptoms.  

The postservice record reflects that the appellant was 
hospitalized at the Southern Hills Hospital in February 1982 
for evaluation and treatment of a condition noted to be a 
generalized anxiety disorder with possible conversion 
symptomatology.  It was noted that there was a history of 
severe anxiety and depressive neurosis in the past.  The 
appellant was seen as a VA outpatient on several occasions 
for symptoms of anxiety and nervousness during January 1983.   
Following evaluation, diagnoses including generalized anxiety 
disorder, schizoid personality, hypomanic state, and 
cyclothymic personality were rendered.  It was felt on one 
occasion that a thought disorder might be present.  He was 
hospitalized at Southern in January 1983 for multiple somatic 
complaints leading to a diagnosis of personality disorder 
upon discharge.  Upon VA fee basis examination in July 1983, 
the appellant stated that even though he had been nervous his 
whole life, it did not bother him a great deal until he went 
into the service.  He related that he had trouble handling 
the pressures and was feeling shaky and tense all the time he 
was in the military, and indicated that his nervousness had 
gotten worse since his discharge.  Following a comprehensive 
background history and evaluation, a pertinent diagnosis of 
generalized anxiety disorder was rendered.  

Service connection for a nervous condition was subsequently 
denied by the RO in November 1983 on the basis that the 
personality disorder diagnosed in service was considered a 
constitutional or developmental abnormality for which 
compensation was not payable, and because that was no 
indication that an acquired psychiatric disorder was incurred 
in or aggravated by service. 

Evidence received since the November 1983 RO decision denying 
service connection for a psychiatric disorder includes the 
report of a VA examination conducted in May 1995 leading to a 
diagnosis of generalized anxiety disorder and schizotypal 
personality disorder.  VA outpatient clinical records dated 
from February 1997 to August 1998 reflect treatment for 
multiple complaints and disorders including anxiety problems 
and depression.  Duplicate copies of the veteran's admissions 
to Southern Hills Hospital between January 1982 and January 
1983 were re-submitted for review.  The report of a 
psychological evaluation conducted in August 1992 was 
received in October 1998 whereupon it was noted that the 
issue was whether or not the veteran may have suffered some 
mental health problems as a result of an industrial accident 
in January 1992.  Following a comprehensive evaluation and 
psychological testing, it was the examiner's opinion that 
according to his history, personality test and clinical 
interview, it appeared that the veteran had had mental 
problems prior to his injury, but that they never interfered 
with his ability to be employed.  It was determined that the 
since his injury and focus on pain, there had been an 
exacerbation of his mental health problems resulting in an 
increase in depression and agitation, as well as the 
development of a psychophysiological reaction.

2.  New and material evidence to reopen the claim for service 
connection for a right knee disability.

With respect to the right knee, the record reflects that when 
the RO denied the claim of service connection for this 
claimed disability in September 1995, service medical records 
showed that the veteran was seen in June 1965 with complaints 
of a clicking sound of the right knee.  It was noted that 
there was no history of injury.  An X-ray of the right knee 
was interpreted as showing a bipartite patella versus 
subacute or old patellar fracture.  It was felt that the 
margins of the two portions of the patella were distinct 
enough to suggest that the change had been present for some 
time and that if this was on the basis of injury, it was at 
least several weeks in duration and probably months old or 
longer.  Upon examination in October 1965 for release from 
active duty, the X-rays findings were noted.  

The postservice record reflects that veteran was afforded a 
VA examination for compensation and pension purposes in May 
1983.  An X-ray of the right knee was obtained a that time 
subsequent to which it was noted that the patella appeared to 
be bipartite.  It was added that the appearance of such 
seemed to be a result of congenital variation, but that 
correlation was indicated for any previous history of 
fracture of the patella.  Examination elicited crepitus of 
both knees but no limitation of motion was indicated.  
Private clinical records dated between 1982 and 1983 indicate 
that the veteran complained of multiple joint pain that was 
not specific to any body part, but this was primarily felt to 
be somatic in nature.

The appellant underwent a VA general medical examination in 
April 1995 whereupon evaluation of the right knee disclosed 
that flexion was to 130 degrees and extension was to zero 
degrees.  It was noted that lateral and medial stress 
testing, and the Drawer and McMurray's signs were all 
unremarkable.  There was no redness, warmth or effusion.  
Following examination, it was the opinion of the examiner 
that right knee symptomatology could have represented an 
overuse type phenomenon.  G. A. McCoy, D.C. wrote in May 1995 
that the veteran had been treated for a knee condition in the 
past.  The knee disorder was not specified.

By rating action dated in June 1995, service connection for a 
right knee disability was denied on the basis that a chronic 
knee disorder was not shown in service nor was arthritis 
manifested to a compensable degree within one year of service 
discharge.  

Evidence added to the record since the September 1995 RO 
decision denying service connection for a right knee disorder 
includes VA outpatient clinic notes dated from February 1997 
through August 1998 showing that the appellant was treated 
during the month of the former date for right knee pain.  He 
was afforded a VA examination in January 1999 was found to 
have bipartite patella which he stated had gotten worse after 
a strep infection during basic training.  Examination of the 
knee disclosed evidence of pain and crepitus and indications 
of gait disturbance.  A private clinic report dated in March 
1999 was received from G. A. McCoy, D.C., who noted that the 
veteran had first sought consultation in June 1983 for 
evaluation and treatment of multiple orthopedic complaints 
resulting from an accident in January 1982.  It was related 
that current symptoms included mild to moderate pain in the 
knees.  The report of a VA joints examination conducted in 
March 1999 is of record in which the examiner reiterated the 
veteran's contentions of a worsening of right knee 
symptomatology after strep throat in service.  It was 
reported on this occasion that an X-ray study of the right 
knee in 1965 revealed an old bipartite patella where the 
examiner noted was simply a congenitally divided patella.  It 
was noted that from a reading of the X-ray, it was unlikely 
that this was an old fracture as it was smooth, and the 
veteran did not recall a history of injury.  The examiner 
reiterated that the right knee finding was a congenital 
condition.  It was added that simply having a divided patella 
did not necessarily mean that the veteran had a significant 
problem with the right knee.  Examination of the right knee 
was felt to be unremarkable without evidence of abnormal 
findings, although a slight limp on the right was observed.  

Analysis

The Board finds in this instance that private clinical 
evidence from the Southern Hills Hospital is duplicative of 
information considered in the November 1983 RO decision 
denying service connection for a psychiatric disorder.  
However, it is observed the rest of the evidence dating from 
November 1983, as well as the clinical findings regarding the 
right knee dating from September 1995 is new insofar as it 
was not considered in the prior RO rating determinations.  
After careful review of the additional submissions, however, 
the Board is of the opinion, that such evidence, considered 
in conjunction with the record as a whole, is not material, 
as it does not relate to the basis for the prior final 
denial.  Specifically, the additional evidence, considered in 
conjunction with the record as a whole, provides no medical 
support that the veteran's current psychiatric disability or 
right knee disorder was incurred in or aggravated by service.  
Essentially, there is still no credible basis to find that 
the current veteran's psychiatric and knee disorders are of 
service onset as an acquired psychiatric disability was 
initially demonstrated years after discharge from active 
duty, and has not been related to service by credible 
competent evidence, and chronic acquired right knee 
disability related to service has not been demonstrated.  See 
38 U.S.C.A. §§ 1110, (West 1991), 38 C.F.R. § 3.303 (1999).  
Consequently, the additional clinical and other evidentiary 
information which has been generated since the November 1983 
and September 1995 decisions are not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  Accordingly, the Board concludes that the 
proffered evidence is not new and material with respect to 
either claim, and does not provide a basis to reopen either 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
pertinent newly submitted medical records only show that the 
veteran is now treated for a 

generalized anxiety disorder and has a congenital right 
bipartite patella without evidence of any medical link to 
service, or aggravation due to service.  See Cox v. Brown, 5 
Vet.App. 95 (1993).

As well, the Board has carefully noted the statements 
presented by the veteran attesting to the circumstances of 
psychiatric treatment and right knee symptoms in service 
which he stated continued after separation from active duty.  
However, such statements are not new as they are duplicative 
of assertions made which were essentially of record at the 
time of the prior final denials of the claims for service 
connection in November 1983 and September 1995.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  The record in this 
instance reflects that none of the appellant's medical 
providers in the record has proposed any link between service 
and current psychiatric disability and a right knee disorder.  
Consequently, there is no competent medical evidence of 
record which establishes a nexus relationship between current 
psychiatric and right knee disabilities and service.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The appellant's 
opinion in this matter is not competent evidence of the 
required nexus.  See also Heuer v. Brown, 7 Vet.App. 379, 384 
(1995.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claims for 
service connection for an acquired psychiatric disorder and a 
right knee disability, and an explanation as to why his 
current attempt to reopen the claims must fail.  See Graves 
v. Brown, 9 Vet. App. 172, 173 (1996); Robinette, 8 Vet. App. 
69, 77-78 (1995).


ORDER

New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, the benefit sought on appeal 
is denied.

New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for a right 
knee disability, the benefit sought on appeal is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

